 Case 3:12-cr-30272-NJR Document 43 Filed 04/21/21 Page 1 of 3 Page ID #257




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

             Plaintiff,

 v.                                              Case No. 3:12-CR-30272-NJR

 CALVIN S. LAWRENCE,

             Defendant.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Compassionate Release filed by

Defendant Calvin Lawrence (Doc. 39). Lawrence is serving a 151-month sentence in the

Bureau of Prisons (“BOP”) for the distribution of cocaine base (Doc. 24).

                                  THE FIRST STEP ACT OF 2018

       Prior to the passage of the First Step Act, a defendant seeking compassionate

release first had to request it from the Director of the BOP. 18 U.S.C. § 3582(c)(1)(A) (2018).

The First Step Act of 2018 modified that provision to allow incarcerated defendants to

seek compassionate release from a court on their own motion after exhausting

administrative rights to appeal a failure of the BOP to bring a motion on their behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.

       After such a motion is filed, either by the Director of BOP or by the defendant, the

Court may reduce the term of imprisonment after considering the factors set forth in




                                         Page 1 of 3
 Case 3:12-cr-30272-NJR Document 43 Filed 04/21/21 Page 2 of 3 Page ID #258




§ 3553(a) to the extent they are applicable, upon a finding that “extraordinary and

compelling reasons warrant such a reduction . . . and that such a reduction is consistent

with   applicable     policy   statements   issued    by   the   Sentencing   Commission.”

§ 3582(c)(1)(A)(i).

       The applicable policy statement can be found at U.S.S.G. § 1B1.13. While the policy

statement essentially restates § 3582(c)(1)(A), the Application Notes to the policy

statement set forth specific circumstances under which extraordinary and compelling

reasons exist for reducing a sentence: (A) the medical condition of the defendant; (B) the

age of the defendant (over 70), and (C) family circumstances. U.S.S.G. 1B1.13. A fourth

category, “(D) Other Reasons,” states: “As determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.

Additionally, the policy statement requires the defendant not be “a danger to the safety

of any other person or to the community” pursuant to 18 U.S.C. § 3142(g).

                                        DISCUSSION

       Lawrence, who is now 37 years old, asks the Court to grant his request for

compassionate release because his weight, diabetes, high blood pressure, open heart

surgery place him at a high risk of severe complications if he were to contract the COVID-

19 virus (Doc. 39, pp. 5-6).

       The Government argues that Lawrence’s medical conditions do not raise to the

level of extraordinary and compelling as required by 18 U.S.C. § 3582(c)(1)(A). On

February 11, 2021, Lawrence received his second dose of the COVID-19 vaccine (Doc. 42-


                                        Page 2 of 3
 Case 3:12-cr-30272-NJR Document 43 Filed 04/21/21 Page 3 of 3 Page ID #259




1). This puts Lawrence at a reduced chance of dangerous infection. Further, Lawrence

received adequate care for his various ailments and does not contend otherwise (Doc. 42-

2).

      Even if the Court were to find that Lawrence’s medical conditions, alone or in

conjunction with the COVID-19 pandemic, constituted extraordinary and compelling

reasons for release, the § 3553(a) factors and the requirement that the defendant not be “a

danger to the safety of any other person or to the community” weigh against releasing

him. Lawrence’s criminal history includes two prior felony convictions for aggravated

fleeting and unlawful delivery of a controlled substance (Doc. 16, p. 6). In fact, Lawrence

was already on parole for the unlawful delivery of a controlled substance at the time the

instant offense was committed. Based on this conduct, the Court cannot guarantee that

Lawrence would not be a danger to the safety of any other person or the community if he

were released.

      Because Lawrence has not established any extraordinary and compelling reasons

warranting a reduction in his term of imprisonment, and because the Court is concerned

Lawrence would be a danger to the community if he were released, his Motion for

Compassionate Release (Doc. 39) is DENIED.

      IT IS SO ORDERED.

      DATED: April 21, 2021


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 3 of 3
